Citation Nr: 1023651	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  During this appeal, the Veteran 
relocated to Wisconsin; his claims file was subsequently 
transferred to the RO in Milwaukee, Wisconsin.  

This appeal was remanded in March 2008 for further 
evidentiary and procedural development.  As discussed in more 
detail below, such development was not entirely accomplished; 
thus, another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this appeal in March 2008, in part, for 
the purpose of obtaining a medical opinion as to the 
likelihood that the Veteran was beaten and/or sexually 
assaulted while serving in the brig during his period of 
active duty service.  Such opinion was requested in 
accordance with the development procedures as laid out in the 
VA Adjudication Procedure Manual (M21-1) and section 
3.304(f)(4) of Title 38, Code of Federal Regulations.  A 
review of the January 2009 VA examination report reflects 
that the Veteran was diagnosed as having PTSD due to physical 
and sexual assault while in service.  Notably, the January 
2009 VA examiner did not provide any opinion as to whether 
the record contained any evidence, including any post-service 
behavior, which tended to corroborate the Veteran's lay 
statements regarding the physical and/or sexual assault in 
service.  Instead, the VA examiner noted that the stressor 
was "verified by the RO."  Clearly this was not the case 
since the Board explicitly remanded this appeal for the 
purpose of obtaining medical evidence which might aid in 
verifying the Veteran's claimed stressor.  

As a review, the Veteran contends that he was court marshaled 
and confined to the brig during service as a result of racial 
discrimination, that while confined he was beaten and 
sexually assaulted, and that such experiences have continued 
to bother him since service.  The Veteran's service personnel 
records indicate that he was found guilty of "wrongfully 
using his position as a Military Policeman (MP) to coercively 
induce and unlawfully influence [X] into providing the 
[Veteran] with pizza toppings without the customary charge 
therefor [sic]" and communicating "to [X] a threat to 'make 
it hard on Dominos drivers while on base' or words to that 
effect."  He was initially sentenced, in part, to 
confinement at hard labor for five months; that sentence was 
subsequently reduced to 60 days of confinement."  It was 
reduced further, and records show that the Veteran was 
confined in the brig from April 13, 1983, through June 1, 
1983.  He was discharged shortly after his release from the 
brig.  

Although nothing in the service record confirms the Veteran's 
lay statements that he was harassed, beaten, and/or sexually 
assaulted during service, there is an April 1983 newspaper 
article of record which indicates that a U.S. Congressman 
called for an investigation into racial discrimination at the 
Veteran's base in Albany, Georgia.  The Veteran's pizza 
incident and subsequent confinement were expressly cited in 
the article as one example of the alleged discrimination 
against African-Americans.  

As for evidence of behavioral changes following service, 
contemporaneous medical evidence of record reveals that the 
Veteran reports feelings of depression and hearing voices 
(and more specifically, military personnel involved in his 
Court Martial) since leaving service.  See, e.g., VA Intake 
for Homeless Program dated in February 2002 (positive history 
of depression, anxiety, hallucinations, and suicidal thoughts 
in last thirty days); Private Mental Health Progress Note 
dated in June 2003 (experiences dreams about being beaten and 
hears the voice of the Sergeant who beat him); Letter from VA 
Psychiatrist dated in February 2004 (began hearing derogatory 
voices in 1983 after being discharged).  The Veteran also 
asserts that, while he drank prior to service, he did not 
begin abusing drugs until after separating from service and 
that such abuse was a self-coping mechanism.  Medical 
evidence reflects a longstanding history of cocaine and 
heroin abuse dating back to the mid-1980s.  Finally, the 
Veteran contends that he continues to re-experience the 
events which occurred during service.  In fact, a letter from 
a VA psychiatrist indicates that the Veteran exhibited 
symptoms of nightmares and flashbacks during his stay and may 
have pulled a fire alarm while on the unit due to a perceived 
need to defend himself or sound an alert.  See VA Psychiatry 
Note dated in June 2004.  

While the above evidence tends to corroborate the Veteran's 
account of events in service, the Board observes that the 
record also contains medical evidence which suggests that he 
may also be malingering or that his psychiatric problems are 
the result of a substance-induced mood disorder.  See, e.g., 
VA Discharge Summary dated in April 2003; VA Psychiatry Noted 
dated in April 2003.  But see Letter from VA Psychiatrist 
dated in April 2009 (Veteran's toxicology screens have been 
negative since December 2008 and he continues to exhibit 
psychiatric symptoms).  Additionally, the Veteran's story, 
while not necessarily inconsistent, has changed somewhat 
throughout his many years of treatment.  In this regard, he 
first described trauma due to racial discrimination and 
incarceration as the source of his problems.  He later 
indicated that he was subject to physical beatings and 
attempted sexual assaults while incarcerated.  Finally, it 
was not until recently that the Veteran began to describe 
being sexually assaulted during service.  See Letter from VA 
Psychiatrist dated in April 2009.  

At this time, the record is not clear as to whether the above 
evidence is sufficient to indicate that the Veteran was 
either beaten and/or sexually assaulted while confined during 
service.  As such development was not previously completed in 
accordance with the Board's March 2008 remand directives, a 
remand is necessary to obtain a new VA psychiatric 
examination which considers this issue.  See Stegall v. West, 
11 Vet. App. 268 (1998).  And since the Board is already 
remanding this appeal, the Veteran will be given an 
additional opportunity to submit any evidence which might 
corroborate his lay assertions, including lay statements from 
individuals in whom he may have confided following the 
beatings and/or sexual assault.  

As a final note, the Veteran submitted additional VA mental 
health treatment records not previously of record which were 
received by the Appeals Management Center (AMC) in December 
2009.  Such records were not accompanied by a waiver of 
AMC/RO jurisdiction, and there is no indication that the AMC 
had an opportunity to review such evidence and readjudicate 
the Veteran's claim.  Seeing as this evidence is pertinent to 
the current claim on appeal, a remand is also necessary to 
allow the agency of original jurisdiction (AOJ) an 
opportunity to review this evidence in light of the remaining 
record and determine if entitlement to the benefit sought is 
warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he should 
submit evidence from sources other than 
service records or evidence of behavior 
changes which may corroborate his 
statements regarding racial 
discrimination, physical beatings, and/or 
sexual assaults which occurred while 
confined in the brig during active duty 
service.  He should be expressly notified 
that he may submit lay statements from 
persons who witnessed or were told about 
the physical and/or sexual abuse 
immediately or shortly thereafter.  

2.  After providing the Veteran with a 
reasonable amount of time to respond to 
the above request, schedule him for a VA 
examination with a specialist in the field 
of mental health (psychiatrist or 
psychologist).  The purpose of this 
examination is to determine the likelihood 
of the Veteran's personal assault 
stressor(s) and whether he has an acquired 
psychiatric disorder, including PTSD, due 
to an injury or trauma incurred during his 
active military service.  The claims 
folder, including a copy of this REMAND, 
must be sent to the examiner for review, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  Following a review of the 
claims folder and an interview and 
examination of the Veteran, the examiner 
should identify any psychiatric 
diagnos(es), providing a diagnosis based 
on the DSM-IV.  The examiner should then 
address the following:

    (a) Provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran was physically and/or sexually 
assaulted while incarcerated in the brig 
during his active duty service.  A complete 
rationale should be provided for any 
conclusions or opinions and should be based 
on the interview, examination, and a review 
the Veteran's claims folder, including the 
Veteran's service and post-service medical 
records, lay statements by the Veteran, and 
any third party evidence/statements. 

    (b) If the examiner determines that it 
is "at least as likely as not" or "more 
likely than not" that the Veteran was 
physically and/or sexually assaulted 
during active duty service, then provide 
an opinion as to whether any current 
psychiatric disorder is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), due, in any part, to 
such in-service assault.  The examiner 
should specifically note whether the 
Veteran has PTSD based on this stressor 
and explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  

    (c) Provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current psychiatric disorder is otherwise 
due to military service, including racial 
discrimination and/or being confined in the 
brig during service.

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the VA 
treatment records received in December 
2009, and determine if the Veteran has 
submitted evidence sufficient to warrant 
entitlement to the benefit sought.  Unless 
the benefit sought on appeal is granted, 
the Veteran and his representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


